DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               LILY HUDSON,
                                 Appellant,

                                     v.

                           SCOTT HUDSON,
                              Appellee.

                               No. 4D19-2178

                           [January 16, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jessica Ticktin, Judge; L.T. Case No. 2013DR010006.

   Carla P. Lowry of Lowry At Law, P.A., Fort Lauderdale, for appellant.

  Seth E. Schneiderman of Seth E. Schneiderman, P.A., Hollywood, for
appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.